Name: Fortieth Commission Directive 82/474/EEC of 23 June 1982 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1982-07-21

 Avis juridique important|31982L0474Fortieth Commission Directive 82/474/EEC of 23 June 1982 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 213 , 21/07/1982 P. 0022 - 0026++++( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 42 , 13 . 2 . 1982 , P . 16 . FORTIETH COMMISSION DIRECTIVE OF 23 JUNE 1982 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 82/474/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY THE THIRTY-NINTH COMMISSION DIRECTIVE 82/91/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES FOR REGULAR AMENDMENT OF THE CONTENT OF ITS ANNEXES TO TAKE ACCOUNT OF ADVANCES IN SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS ADDITIONAL RESEARCH HAS REVEALED NEW USES FOR THE ANTIBIOTIC " VIRGINIAMYCIN " AND THE COCCIDIOSTATS " MONENSIN SODIUM " AND " ROBENIDINE " ; WHEREAS THESE NEW USES SHOULD THEREFORE BE AUTHORIZED IN THE COMMUNITY ON CERTAIN CONDITIONS ; WHEREAS THE CURRENT PROVISIONS OF THE DIRECTIVE SHOULD BE AMENDED TO ALLOW ALL COLOURING MATTERS ADDED TO FOODSTUFFS OR USED TO DENATURE FOODSTUFFS IN ACCORDANCE WITH COMMUNITY LEGISLATION TO BE PERMITTED IN FEEDINGSTUFFS WHERE SUCH COLOURING MATTERS ARE PRESENT IN THE INGREDIENTS USED IN THEIR MANUFACTURE ; WHEREAS THE PROVISIONS GOVERNING THE USE OF COPPER IN FEEDINGSTUFFS SHOULD ALSO BE AMENDED ; WHEREAS THE USE OF " NARASIN " AND " SALINOMYCINE SODIUM " AS COCCIDIOSTATS HAS BEEN TESTED SUCCESSFULLY IN SOME MEMBER STATES ; WHEREAS SUCH USE SHOULD BE PERMITTED AT NATIONAL LEVEL AT LEAST , PROVISIONALLY AND ON CERTAIN CONDITIONS , UNTIL SUCH TIME AS IT IS PERMITTED AT COMMUNITY LEVEL ; WHEREAS THE INVESTIGATION OF VARIOUS ADDITIVES CURRENTLY LISTED IN ANNEX II AND THEREFORE AUTHORIZABLE AT NATIONAL LEVEL HAS NOT YET BEEN COMPLETED ; WHEREAS , THEREFORE , THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES SHOULD BE EXTENDED FOR A FIXED PERIOD ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : ( SEE O.J . NO L 213 OF 21 . 7 . 82 ) ARTICLE 2 THE MEMBER STATES SHALL , ON 1 DECEMBER 1982 , BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH POINT 1 OF ARTICLE 1 , AND SHALL IMMEDIATELY INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 JUNE 1982 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION